UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund:The Teberg Fund Period:July 1, 2006 - June 30, 2007 Company Name Meeting CUSIP Proposal(s) By Issuer Conflict Conflict Mgmt Vote Date Shares Date or S/hold Yes/No Resolved Recom Cast Voted Voted ABN Amro Growth 08/25/06 00078H380 1. Approve new adv agrmt w/ Aston Issuer No N/A For For 08/10/06 4370.6290 2. Aprv new sub adv agrmt w/ Aston Issuer No N/A For For 08/10/06 4370.6290 3. Permit inv adv to replace/modify sub Issuer No N/A For For 08/10/06 4370.6290 adv agrmts w/o s/holder approval Applera Corp. 10/19/06 038020BBH 1. Elect Directors Issuer No N/A For For 10/04/06 1300.0000 2. Ratify appt of PriceWatershouse Issuer No N/A For For 10/04/06 1300.0000 Coopers as acctg firm for 6/30/07 3. Apprv amdts to certif of incorp Issuer No N/A For For 10/04/06 1300.0000 4. Apprv amdts to App/Applied Biosys Issuer No N/A For For 10/04/06 1300.0000 '99 stock incentive plan 5. Apprv amdts to App/Celera Issuer No N/A For For 10/04/06 1300.0000 Genomics '99 stock incentive plan Duke Energy Corp. 10/24/06 26441CUTH 1. Elect Directors Issuer No N/A For For 10/04/06 2000.0000 2. Apprv '06 long-term incentive plan Issuer No N/A For For 10/04/06 2000.0000 3. Ratify Deloitte/Touche as '06 accnt Issuer No N/A For For 10/04/06 2000.0000 Phoenix Real Estate Securities Fund A 10/31/06 718912884 1. Elect Directors Issuer No N/A For For 10/10/06 3318.8590 2. Apprv proposal to permit pic to Issuer No N/A For For 10/10/06 3318.8590 hire.replc/modify subadvisors w/o shareholder approval 3. Apprv prpsl to amend fundamental Issuer No N/A For For 10/10/06 3318.8590 invest restrct re loans for funds 6. Apprv prpsl to reclassify invest obj Issuer No N/A For For 10/10/06 3318.8590 of invst obj fnds from fundamental to non-fundamental 7. Ratify appt of PriceWaterhouse Issuer No N/A For For 10/10/06 3318.8590 Coopers as acctg firm for trusts Public Service Enterprise Group 11/21/06 744573UTH 1. Elect Directors Issuer No N/A For For 11/10/06 2000.0000 2. Ratify appt of Deloitte & Touche as Issuer No N/A For For 11/10/06 2000.0000 auditor for 2006 3. Stockholder prop re exec compen S/holder No N/A Against Against 11/10/06 2000.0000 Dreyfus Appreciation Fund, Inc. 11/30/06 261970107 1. Elect Directors Issuer No N/A For For 11/14/06 2557.0380 FPL Group, Inc. 12/15/06 302571UTH 1. Elect Directors Issuer No N/A For For 11/28/06 2000.0000 2. Ratify appointment of acctg firm Issuer No N/A For For 11/28/06 2000.0000 ICOS Corporation 12/19/06 449295BBH 1. Apprv merger w/ Eli Lily, Tour Merg Issuer No N/A For For 11/28/06 1300.0000 2. Apprv adjour of mtg if insuff votes Issuer No N/A For For 11/28/06 1300.0000 Openwave Systems, Inc. 01/17/07 683718IIH 1. Elect Directors Issuer No N/A For For 01/03/07 36000.00 2. Apprv 2006 Stock Incentive Plan Issuer No N/A For For 01/03/07 36000.00 3. Ratify KPMG LLP as '07 auditors Issuer No N/A For For 01/03/07 36000.00 Internap Network Services Corp. 02/20/07 45885AIIH 1. Apprv issuance of shares & merger Issuer No N/A For For 02/01/07 18000.0000 among Internap Corp., Ivy Aquis Corp and Vitalstream Holdings 2. Adjourn mtg, if necessary to Issuer No N/A For For 02/01/07 18000.0000 solicit add'l proxies Vitria Technology, Inc. 03/05/07 92849QIIH 1. Consider prpsl re merger Issuer No N/A For For 02/07/07 18000.0000 2. Adjourn mtg, if necessary to Issuer No N/A For For 02/07/07 18000.0000 solicit add'l proxies Applied Materials, Inc. 03/04/07 038222SMH 1. Elect Directors Issuer No N/A For For 02/06/07 5800.00 2. Aprv Employee Stock Incentive Plan Issuer No N/A For For 02/06/07 5800.00 3. Aprv Employee Stock Purch Plan Issuer No N/A For For 02/06/07 5800.00 4. Aprv Senior Executive Bonus Plan Issuer No N/A For For 02/06/07 5800.00 5. Ratify KPMG LLP as '07 acctg firm Issuer No N/A For For 02/06/07 5800.00 Analog Devices, Inc. 03/13/07 032654SMH 1. Elect Directors Issuer No N/A For For 02/06/07 5800.00 2. Ratify Ernst&Young as '07 acctg firm Issuer No N/A For For 02/06/07 5800.00 3. S/holder prpsl re perf-based stk opt S/holder No N/A Against Against 02/06/07 5800.00 4. S/holder props re major voting S/holder No N/A Against Against 02/06/07 5800.00 Franklin High Income A 03/21/07 353538101 1.Elect Directors Issuer No N/A For For 02/06/07 1001544.20 3.Apprv amended agrmt & trust Issuer No N/A For For 02/06/07 1001544.20 4A. Apprv amendments re borrowing Issuer No N/A For For 02/06/07 1001544.20 4B. Apprv amendment re underwriting Issuer No N/A For For 02/06/07 1001544.20 4C. Apprv amendments re lending Issuer No N/A For For 02/06/07 1001544.20 4D. Apprv amend re invest in real est Issuer No N/A For For 02/06/07 1001544.20 4E. Apprv amend re invest in commod Issuer No N/A For For 02/06/07 1001544.20 4F. Apprv amend re senior securities Issuer No N/A For For 02/06/07 1001544.20 4G. Apprv amend re indust concentra Issuer No N/A For For 02/06/07 1001544.20 4H. Apprv amend re invest diversifica Issuer No N/A For For 02/06/07 1001544.20 5.Apprv elim of invest restrictions Issuer No N/A For For 02/06/07 1001544.20 Franklin Income Fund A 03/21/07 353496300 1.Elect Directors Issuer No N/A For For 02/06/07 1640617.20 2.Apprv reorg into Delaware Trust Issuer No N/A For For 02/06/07 1640617.20 4A. Apprv amendments re borrowing Issuer No N/A For For 02/06/07 1640617.20 4B. Apprv amendment re underwriting Issuer No N/A For For 02/06/07 1640617.20 4C. Apprv amendments re lending Issuer No N/A For For 02/06/07 1640617.20 4D. Apprv amend re invest in real est Issuer No N/A For For 02/06/07 1640617.20 4E. Apprv amend re invest in commod Issuer No N/A For For 02/06/07 1640617.20 4F. Apprv amend re senior securities Issuer No N/A For For 02/06/07 1640617.20 4G. Apprv amend re indust concentra Issuer No N/A For For 02/06/07 1640617.20 4H. Apprv amend re invest diversifica Issuer No N/A For For 02/06/07 1640617.20 5.Apprv elim of invest restrictions Issuer No N/A For For 02/06/07 1640617.20 Dynegy Inc. 03/29/07 26816QUTH 1. Adopt Merger Agreement Issuer No N/A For For 02/06/07 2000.00 Templeton Developing Markets A 03/21/07 88018W104 1.Elect Directors Issuer No N/A For For 02/06/07 3709.2730 4C. Apprv amendments re lending Issuer No N/A For For 02/06/07 3709.2730 4E. Apprv amend re invest in commod Issuer No N/A For For 02/06/07 3709.2730 First Trust Strategic High Income 04/16/07 337347108 1. Elect Directors Issuer No N/A For For 03/30/07 4786.0000 2. Apprv Chng in Concentration Policy Issuer No N/A For For 03/30/07 4786.0000 PG&E Corporation 04/18/07 69331CUTH 1. Elect Directors Issuer No N/A For For 03/30/07 2000.0000 2. Ratify appt of accounting firm Issuer No N/A For For 03/30/07 2000.0000 3. S/holder prpsl re perf based options S/holder No N/A Against Against 03/30/07 2000.0000 4. S/holder prpsl re cumulative voting S/holder No N/A Against Against 03/30/07 2000.0000 Idearc, Inc. 04/19/07 451663108 1. Elect Directors Issuer No N/A For For 04/06/07 62.0000 2. Ratify Ernst & Young for '07 Issuer No N/A For For 04/06/07 62.0000 Texas Instruments 04/19/07 882508SMH 1A-K Elect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Ratify Ernst & Young as '07 accnt Issuer No N/A For For 04/06/07 8700.0000 American Electric Power Co., Inc. 04/24/07 025537UTH 1. Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Apprv Senior Officer Incentive Plan Issuer No N/A For For 04/06/07 2000.0000 3. Ratify accounting firm Issuer No N/A For For 04/06/07 2000.0000 Edison International 04/26/07 281020UTH 1. Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify appt of accounting firm Issuer No N/A For For 04/06/07 2000.0000 3. Apprv '07 Performance Incent Plan Issuer No N/A For For 04/06/07 2000.0000 4. S/holder prpsl re Perf Based Sk Opt S/holder No N/A Against Against 04/06/07 2000.0000 Embarq Corporation 04/26/07 29078ETTH 1. Elect Directors Issuer No N/A For For 04/06/07 25010.0000 2. Ratify appt of PPGM as '07 accnt Issuer No N/A For For 04/06/07 25010.0000 AT&T Inc. 04/27/07 00206RTTH A1-17 Elect Directors Issuer No N/A For For 04/06/07 25010.0000 B2. Ratify appt of indepen auditors Issuer No N/A For For 04/06/07 25010.0000 B3. Approve Severance Policy Issuer No N/A For For 04/06/07 25010.0000 C4-8 S/holder proposals S/holder No N/A Against Against 04/06/07 25010.0000 Dominion Resources, Inc. 04/27/07 25746UUTH 1. Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify independ auditors for '07 Issuer No N/A For For 04/06/07 2000.0000 3. S/holder prpsl re environ report S/holder No N/A Against Against 04/06/07 2000.0000 4. S/holder prpsl re transition line rep S/holder No N/A Against Against 04/06/07 2000.0000 Broadcom Corp. 05/02/07 111320SMH 1. Elect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Aprv '98 Emp Stk Purchase Plan Issuer No N/A For For 04/06/07 8700.0000 3. Aprv Exec Officer Perf Bonus Plan Issuer No N/A For For 04/06/07 8700.0000 4. Aprv '98 Stock Incentive Plan Issuer No N/A For For 04/06/07 8700.0000 5. Ratify appt of Ernst & Young for '07 Issuer No N/A For For 04/06/07 8700.0000 6. Consider S/holder prpsl if presented S/holder No N/A Against Against 04/06/07 8700.0000 Advanced Micro Devices, Inc. 05/03/07 007093SMH 1A-GElect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Ratify accounting firm Issuer No N/A For For 04/06/07 8700.0000 3. Aprv amendmt to certif of incorp Issuer No N/A For For 04/06/07 8700.0000 Cincinnati Bell, Inc. 05/03/07 171871TTH 1. Elect Directors Issuer No N/A For For 04/06/07 25010.0000 2. Ratify Deloitte/Touche for '07 audit Issuer No N/A For For 04/06/07 25010.0000 3. Aprv '07 Long Term Incentive Plan Issuer No N/A For For 04/06/07 25010.0000 4. Aprv '07 Stk Option Pln for Directors Issuer No N/A For For 04/06/07 25010.0000 Verizon 05/03/07 92343VTTH 1A-OElect Directors Issuer No N/A For For 04/06/07 25010.0000 2. Ratify appointment of acctg firm Issuer No N/A For For 04/06/07 25010.0000 3. Eliminate stock options S/holder No N/A Against Against 04/06/07 25010.0000 4. S/holder apprvl of severance agrmts S/holder No N/A Against Against 04/06/07 25010.0000 5. Compensation consultant disclosure S/holder No N/A Against Against 04/06/07 25010.0000 6. Advisory vote on exec compensation S/holder No N/A Against Against 04/06/07 25010.0000 7. Limit service on outside boards S/holder No N/A Against Against 04/06/07 25010.0000 8. S/holder apprvl of future poison pill S/holder No N/A Against Against 04/06/07 25010.0000 9. Report on chaitable contributions S/holder No N/A Against Against 04/06/07 25010.0000 Entergy Corporation 05/04/07 29364GUTH 1A-LElect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify '07 accountants Issuer No N/A For For 04/06/07 2000.0000 3. S/holder prpsl re polit contrib policy S/holder No N/A Against Against 04/06/07 2000.0000 4. S/holder prpsl re limit mgmt compen S/holder No N/A Against Against 04/06/07 2000.0000 Exelon Corporation 05/08/07 30161NUTH 1A-L Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2.Ratification of indepent accountant Issuer No N/A For For 04/06/07 2000.0000 3.Amend Articles re annual election Issuer No N/A For For 04/06/07 2000.0000 Progress Energy, Inc. 05/09/07 743263UTH 1A-L Elect Directors Issuer No N/A For For 04/06/07 2000.0000 1.Ratification of Deloitte & Touche Issuer No N/A For For 04/06/07 2000.0000 2.Prpsl approving Eq Incentive Plan Issuer No N/A For For 04/06/07 2000.0000 Duke Energy Corporation 05/10/07 26441CUTH 1. Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify Deloitte & Touche as '07 acct Issuer No N/A For For 04/06/07 2000.0000 LSI Logic Corporation 05/10/07 502161SMH 1. Elect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Ratify PriceWaterhouseCoopers Issuer No N/A For For 04/06/07 8700.0000 3. S/holder proposal re majority vote S/holder No N/A Against Against 04/06/07 8700.0000 Novellus Systems, Inc. 05/11/07 670008SMH 1. Elect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Apprv amend/reinstate of 2001 Issuer No N/A For For 04/06/07 8700.0000 Stock Incentive Plan 3. Increase # of shares per l992 Issuer No N/A For For 04/06/07 8700.0000 Employee Stock Purchase Plan 4. Apprv appt of Ernst & Young for '07 Issuer No N/A For For 04/06/07 8700.0000 Alltel Corp. 05/15/07 020039TTH 1. Elect Directors Issuer No N/A For For 04/06/07 2500.0000 2. Ratify appt of independent auditors Issuer No N/A For For 04/06/07 2500.0000 Akamai Technologies, Inc. 05/15/07 00971TIIH 1. Elect Directors Issuer No N/A For For 04/06/07 35065.0000 2. Ratify PriceWaterhouseCoopers as Issuer No N/A For For 04/06/07 35065.0000 '07 auditors First Energy Corp. 05/15/07 337932UTH 1. Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify accounting firm Issuer No N/A For For 04/06/07 2000.0000 3. Apprv 2007 Incentive Plan Issuer No N/A For For 04/06/07 2000.0000 4. S/holder proposal S/holder No N/A Against Against 04/06/07 2000.0000 5. S/holder proposal S/holder No N/A Against Against 04/06/07 2000.0000 6. S/holder proposal S/holder No N/A Against Against 04/06/07 2000.0000 Intel Corporation 05/16/07 458140SMH 1A-K Elect Directors Issuer No N/A For For 04/06/07 8700.0000 2. Ratify Ernst & Young as acctg firm Issuer No N/A For For 04/06/07 8700.0000 3. Amend & extend '06 Eq Incen Plan Issuer No N/A For For 04/06/07 8700.0000 4. Apprv '07 Exec Ofcr Incentive Plan Issuer No N/A For For 04/06/07 8700.0000 5. S/holder prpsl limiting Exec Compen S/holder No N/A Against Against 04/06/07 8700.0000 The Williams Companies, Inc. 05/17/07 969457UTH 1A-D Elect Directors Issuer No N/A For For 04/06/07 2000.0000 2. Ratify Ernst & Young as '07 auditors Issuer No N/A For For 04/06/07 2000.0000 3. Aprv '07 Incentive Plan Issuer No N/A For For 04/06/07 2000.0000 4. Aprv '07 Employee Stk Purchs Plan Issuer No N/A For For 04/06/07 2000.0000 Atmel Corporation (white proxy) 05/18/07 049513SMH 1. S/holder prpsl to remove Directors S/holder No N/A Against Against 04/06/07 8700.0000 Consolidated Edison, Inc. 05/21/07 209115UTH 1. Elect Directors Issuer No N/A For For 05/01/07 2000.0000 2. Ratify independent accountants Issuer No N/A For For 05/01/07 2000.0000 3. Additional compensation info S/holder No N/a Against Against 05/01/07 2000.0000 The Southern Company 05/23/07 842587UTH 1. Elect Directors Issuer No N/A For For 05/01/07 2000.0000 2. Ratify appt of Deloitte/Touche for '07 Issuer No N/A For For 05/01/07 2000.0000 3. S/holder proposal on environ report S/holder No N/A Against Against 05/01/07 2000.0000 Centerpoint Energy 05/24/07 15189TUTH 1. Elect Directors Issuer No N/A For For 05/01/07 2000.0000 2. Ratify appt of Deloitte/Touche for '07 Issuer No N/A For For 05/01/07 2000.0000 3. Proposal to elect directors annually S/holder No N/A Against Against 05/01/07 2000.0000 4. W/hld authority to vote other matters S/holder No N/A Against Against 05/01/07 2000.0000 El Paso Corporation 05/24/07 28336LUTH 1a-lElect Directors Issuer No N/A For For 05/01/07 2000.0000 2.Ratify Ernst & Young LLP Issuer No N/A For For 05/01/07 2000.0000 3.S/holder prpsl re special meetings S/holder No N/A Against Against 05/01/07 2000.0000 4.S/holder prpsl re amend to By-laws S/holder No N/A Against Against 05/01/07 2000.0000 Sandisk Corporation 05/24/07 80004CSMH 1. Elect Directors Issuer No N/A For For 05/01/07 8700.0000 2. Rafity Ernst & Young as '07 accnts Issuer No N/A For For 05/01/07 8700.0000 3. Consider s/holder proposal re S/holder No N/A Against Against 05/01/07 8700.0000 performance vesting shares Teradyne, Inc. 05/24/07 880770SMH 1. Elect Directors Issuer No N/A For For 05/01/07 8700.0000 2. Apprv amend to '96 Emp Stk Purch Issuer No N/A For For 05/01/07 8700.0000 Plan to increase shrs by 5,000,000 3. Apprv amend to adopt major voting Issuer No N/A For For 05/01/07 8700.0000 4. Ratify PriceWaterhouseCoopers Issuer No N/A For For 05/01/07 8700.0000 FPL Group 05/25/07 302571UTH 1. Elect Directors Issuer No N/A For For 05/01/07 2000.0000 2. Ratify appt of Deloitte/Touche for '07 Issuer No N/A For For 05/01/07 2000.0000 3. Apprvl of '07 Non-Emp Dir Stk Plan Issuer No N/A For For 05/01/07 2000.0000 Vignette Corporation 05/25/07 926734IIH 1. Elect Directors Issuer No N/A For For 05/01/07 35065.0000 2. Ratify Grant Thornton as '07 accnt Issuer No N/A For For 05/01/07 35065.0000 Infospace, Inc. 05/31/07 45678TIIH 1. Elect Directors Issuer No N/A For For 05/16/07 35065.0000 2. Ratify appt of Deloitte/Touche for '07 Issuer No N/A For For 05/16/07 35065.0000 Bell Canada Enterprises 06/06/07 05534BTTH 1. Elect Directors Issuer No N/A For For 05/22/07 9191.0000 2. Deloitte & Touche as auditors Issuer No N/A For For 05/22/07 9191.0000 3. Apprv resol to change name of corp Issuer No N/A For For 05/22/07 9191.0000 4. Apprv amdts to equity compen plan Issuer No N/A For For 05/22/07 9191.0000 Internap Network Services Corp. 06/21/07 45885AIIH 1.Elect Directors Issuer No N/A For For 06/05/07 35065.0000 2.Ratify appt of PriceWaterhouse Issuer No N/A For For 06/05/07 35065.0000 Coopers as acctg firm for 12/31/07 Real Networks, Inc. 06/25/07 75605LIIH 1.Elect Directors Issuer No N/A For For 06/05/07 35065.0000 2.Apprv amend to stock incent plan Issuer No N/A For For 06/05/07 35065.0000 3.Apprv employee stock purch plan Issuer No N/A For For 06/05/07 35065.0000 4.Ratification of KPMG as acctg firm Issuer No N/A For For 06/05/07 35065.0000 American Century Target 2015 Inv 06/27/07 024935405 1. Elect Directors Issuer No N/A For For 6/5/2007 6455.44 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer (Principal Executive Officer) Date8/30/07 * Print the name and title of each signing officer under his or her signature.
